DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 19, “the juncture” lacks antecedence.
In claim 16, line 3, “the side and shape” lack antecendence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-3, 6-9, 15 and 19 are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Frydlewski, US 2006/0254089.  Frydlewski discloses discloses a flexible fastening device having a first means for coupling with a first end defining a ring (5,6) with an elongate digit extending therefrom (see annotated drawing), a second means for coupling with a second end forming a wall with a projection (7) extending therefrom to form an anchor with the ring  (6), and a flexible one-piece body (2) portion for adjoining the first and second means for coupling (figure 2).  The wall includes a channel with an opening for receiving the digit (see annotated drawing).

    PNG
    media_image1.png
    800
    529
    media_image1.png
    Greyscale

	Regarding claim 3, Frydlewski discloses a dead end channel with one end opened to receive the digit (see annotated drawing).

    PNG
    media_image2.png
    800
    529
    media_image2.png
    Greyscale

Regarding claim 6, Frydlewski discloses a portion of the wall forming a flange  around some of the projection with the projection (7) including a partially grooved sidewall for receiving a portion of the ring (6) therein.  Please see the annotated drawing.

    PNG
    media_image3.png
    800
    529
    media_image3.png
    Greyscale

Claims 1, 15 and 19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Caley, US 1945932.  Caley discloses a flexible fastening device having a first means for coupling with a first end defining a ring (figure 8 embodiment, 11), a second means for coupling with a second end forming a wall with a projection extending therefrom to form an anchor with the ring  (9, projection (5’), wall is the portion extending radially outward from the body (10), which connects the projection (5’) to the body(10) and a flexible body (10, figure 8) portion for adjoining the first and second means for coupling (figure 9).  Caley’s device is capable of performing the securement of two eyelets in a shoe.

    PNG
    media_image4.png
    468
    1048
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frydlewski, US 2006/0254089, in view of Caley, US 1945932.
Regarding claim 2, Frydlewski fails to disclose a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-12 of U.S. Patent No. 8850675. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the applicantion anticipate the claimed subject matter found in the patent, i.e., both are claiming a flexible fastening device having a first and second means, adjoining means (flexible body portion), a channel with an opening in the wall, a projection, etc.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9820535. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the applicantion anticipate the claimed subject matter found in the patent, i.e., both are claiming a flexible fastening device having a first and second means, adjoining means (flexible body portion).
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677